Citation Nr: 1045355	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-20 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for residuals of low back 
pain, myofascial pain syndrome, evaluated as 10 percent disabling 
prior to December 4, 2007 and as 20 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1993 to February 
2000.  

This matter is before the Board of Veterans' Appeals (Board) from 
a July 2006 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky.  


FINDINGS OF FACT

1.  Prior to December 4, 2007, the Veteran's service-connected 
low back disability was manifested by pain and slight limitation 
of motion.

2.  From December 4, 2007, the Veteran's service-connected low 
back disability was manifested by pain radiating into the left 
lower extremity and forward flexion of the thoracolumbar spine of 
45 degrees.


CONCLUSIONS OF LAW

1.  Prior to December 4, 2007, the criteria for an evaluation in 
excess of 10 percent for a lumbar spine disability have not been 
met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5292 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).  

2.  From December 4, 2007, the criteria for an evaluation in 
excess of 20 percent for a lumbar spine disability have not been 
met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5237 (2010).  

3.  From December 4, 2007, the criteria for a separate 10 percent 
rating for radiculopathy of the left lower extremity associated 
with the lumbar spine disability are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2010).  Under the VCAA, upon receipt of 
a complete or substantially complete application for benefits, VA 
is required to notify the Veteran and his representative, if any, 
of any information and medical or lay evidence necessary to 
substantiate the claim.  The United States Court of Appeals for 
Veterans Claims (Court) has held that these notice requirements 
apply to all five elements of a service connection claim, which 
include: (1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek to 
provide and what evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(a)-(c) (2010).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

For an increased-compensation claim, VCAA requires, at a minimum, 
that VA notify the claimant that the evidence demonstrates a 
worsening or increase in severity of the disability.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part by 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
notice must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary to 
obtain) that demonstrates a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment, e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, and 
any other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  Id.  

The Board finds that the Veteran, in January 2006, September 
2006, November 2007 and June 2008 letters, was provided adequate 
38 U.S.C.A. § 5103(a) notice, in accordance with the Court's 
holding in Vazquez-Flores, supra, and Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2010). 

The RO has satisfied VA's duty to assist.  The RO has obtained 
the Veteran's VA medical center (VAMC) records and provided VA 
examinations in January 2006 and December 2007.  In that regard, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examinations obtained in this case are, 
collectively, more than adequate, as all of the examiners 
provided detailed assessments of the current severity of the 
Veteran's disability.  The examinations included the Veteran's 
subjective complaints about his disabilities and the objective 
findings needed to rate the disabilities, including evidence of 
the Veteran's functional impairment.  

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal, and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim. 


Legal Criteria

The RO originally granted service connection and a 10 percent 
rating for low back pain, to include numbness of the left lower 
extremity, from February 2000.  The Veteran filed the current 
increased rating claim in December 2005.  He presently has a 10 
percent rating under former Diagnostic Code 5292 prior to 
December 4, 2007 and a 20 percent rating under Diagnostic Code 
5237 thereafter.  The regulations governing the rating of spine 
disabilities changed in September 2002 and September 2003.  As 
such, this decision addresses the application of former and 
current regulations.  

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where an increase in an existing disability 
rating based on established entitlement to compensation is at 
issue, the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.  When 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings, the Board must assign staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (finding that 
there was no basis for drawing a distinction between initial 
ratings and increased-rating claims for the purpose of applying 
staged ratings).  

Individual disabilities are assigned separate diagnostic codes.  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.  All 
benefit of the doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, and 
the functional loss, with respect to all these elements.  Id.  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Id.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Id.  Painful, unstable, 
or malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59.  The factors involved in evaluating and rating 
disabilities of the joints include weakness, fatigability, 
incoordination, restricted or excess movement of the joint, or 
pain on movement.  38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Diagnostic Code 5292 (in effect prior to September 26, 2003) 
provided ratings based on limitation of motion of the lumbar 
spine.  Slight limitation of motion of the lumbar spine was to be 
rated 10 percent disabling; moderate limitation of motion of the 
lumbar spine was to be rated 20 percent disabling; and severe 
limitation of motion of the lumbar spine was to be rated 40 
percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5295 (in effect prior to September 26, 2003) 
provided ratings for lumbosacral strain.  Lumbosacral strain with 
muscle spasm on extreme forward bending, unilateral loss of 
lateral spine motion in the standing position, was rated 20 
percent disabling.  Severe lumbosacral strain with listing of 
whole spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing position, 
loss of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, was rated 40 percent 
disabling.  38 C.F.R. § 4.71a (2003).

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2010).  

Under the General Rating Formula, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis warrants a 20 percent 
disability rating.  38 C.F.R. § 4.71a.

Forward flexion of the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine warrants a 
40 percent disability rating.   Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent disability 
rating.  Unfavorable ankylosis of the entire spine warrants a 100 
percent disability rating.  38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine, in addition to 
consideration of rating under the General Rating Formula for 
Diseases and Injuries of the Spine, rating for degenerative 
arthritis under Diagnostic Code 5003 should also be considered.  
Diagnostic Code 5003 provides that degenerative arthritis that is 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  

Any associated neurologic abnormalities, including, but not 
limited to bowel or bladder impairment, are to be evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, General Rating Formula, Note (1).  

Normal flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The normal combined range of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note (2).   

Intervertebral disc syndrome should be evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation.  

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 20 percent rating is warranted if 
the total duration is at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent rating is warranted if 
the total duration is at least four weeks but less than six weeks 
during the past 12 months, and a 60 percent rating is warranted 
if the total duration is at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id.  The 
term "chronic orthopedic and neurologic manifestations" was 
defined as "orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so."  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note (1).  

Analysis

During a VA examination in January 2006, the Veteran reported 
recurrent episodes of back pain since the military which had 
increased in duration and frequency.  He reported moderate flare-
ups every one to two months for two to three days.  During these 
flare-ups, the Veteran cannot drive, reach overhead or move 
quickly.  He reported no treatment currently but that physical 
therapy had helped in the past.  He complained of left lateral 
thigh numbness.  

The VA examiner noted moderate spasm in the left lateral low 
back.  There was no kyphosis, lumbar lordosis, scoliosis or 
reverse lordosis.  There was no favorable or unfavorable 
ankylosis.  Forward flexion of the thoracolumbar spine was from 
zero to 70 degrees, with pain beginning at 40 degrees and ending 
at 70 degrees.  Extension was from zero to 30 degrees, with pain 
beginning at 15 degrees.  Left lateral flexion was from zero to 
35 degrees, with pain beginning at 20 degrees; right lateral 
flexion was from zero to 30 degrees, with pain beginning at 15 
degrees; and right and left lateral rotation was from zero to 40 
degrees.  There was no additional limitation of motion on 
repetitive use due to pain, fatigue, weakness or lack of 
endurance.  An x-ray revealed mild spondylosis of the lumbar 
spine.  

The VA examiner noted significant occupational effects of the 
Veteran's low back disorder.  Specifically, the Veteran reported 
he is unable to move as quickly as he would like and is limited 
to jobs that do not require lifting, carrying or repetitive 
bending.  

A magnetic resonance imaging study (MRI) conducted in February 
2006 revealed mild degenerative changes.  There were disc 
extrusions at L4-5 and L5-S1.  AT L4-5, there was moderate canal 
stenosis and effacement of the left subarticular recess and left-
sided neural foraminal narrowing.  There was a disc extrusion at 
L5-S1 extending into the right central region and making contact 
with the right S1 nerve root and causing some mild to moderate 
stenosis of the right neural foramen.  

During a December 2007 VA examination, the Veteran complained of 
paresthesias that radiates down his left leg.  Precipitating 
factors included bending over, prolonged sitting and standing.  
Treatment included muscle relaxers, narcotic medication and 
ibuprofen.  He also complained of fatigue, decreased motion, 
stiffness, spasms and pain.  The Veteran reported severe pain 
weekly to monthly for periods of between three and seven days.  
The Veteran reported not being able to get out of bed when pain 
is at its worst.  The Veteran reported one episode of being 
incapacitated and not leaving home within the last 12 months.  

The VA examiner observed that the Veteran was slow and slightly 
hunched over during ambulation.  There was no kyphosis, lumbar 
lordosis, scoliosis, reverse lordosis or ankylosis.  There was no 
muscle spasm, localized tenderness or guarding severe enough to 
be responsible for abnormal gait or abnormal spinal contour.  
Flexion of the thoracolumbar spine was from zero to 45 degrees.  
Extension was from zero to 15 degrees.  Left and right lateral 
flexion and rotation were from zero to 15 degrees, with objective 
evidence of pain on active range of motion.  There was no 
additional limitation of motion after three repetitions.  

The VA examiner noted there were no incapacitating episodes due 
to intervertebral disc syndrome.  He also noted that the Veteran 
was currently employed full time and had been for two to five 
years.  The Veteran used less than one week of sick leave in the 
past 12 months due to back pain.  

VAMC treatment records show continued treatment for low back pain 
flare-ups during the appeal period.  

Having considered the evidence of record under both the former 
and new rating criteria, the Board finds that the Veteran is not 
entitled to a rating in excess of 10 percent prior to December 4, 
2007 or a rating in excess of 20 percent thereafter.  

Prior to December 4, 2007, there was evidence of slight 
limitation of flexion of the lumbar spine.  Namely, upon VA 
examination in January 2006, forward flexion was from zero to 70 
degrees, while extension, lateral flexion and lateral rotation 
were normal.  Again, normal flexion of the thoracolumbar spine is 
zero to 90 degrees.  See 38 C.F.R. § 4.71a, Note (2).  This does 
not meet the level of moderate limitation of motion that would 
warrant an increased rating of 20 percent under former diagnostic 
Code 5292.  There was also no evidence of lumbosacral strain with 
muscle spasm on extreme forward bending, unilateral loss of 
lateral spine motion in the standing position, which would 
warrant an increased rating under former Diagnostic Code 5295.  

There is also no evidence during this portion of the appeal of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or 
muscle spasm of guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.  There were no incapacitating 
episodes prescribed by a doctor.

From December 4, 2007, a rating higher than 20 percent is not 
warranted for the lumbar spine disorder.  Upon VA examination in 
December 2007, range of motion was limited to 45 degrees of 
forward flexion.  This is not consistent with an increased rating 
of 40 percent under Diagnostic Code 5237.  The medical evidence 
does not show any evidence of ankylosis of the thoracolumbar 
spine, nor is there medical evidence of incapacitating episodes 
for a total duration of at least four weeks within the last 12 
months.  

The evidence supports a finding that the Veteran has degenerative 
arthritis for purposes of evaluation under Diagnostic Code 5003.  
He has been diagnosed with degenerative changes of the lumbar 
spine.  Since in this case, degenerative arthritis is rated on 
the basis of limitation of motion, a rating under Diagnostic Code 
5003 also does not provide for higher than a 20 percent rating.  

With regard to a separate evaluation for neurological 
manifestations of the Veteran's low back disorder, the Board 
notes that numbness of the left lower extremity was previously 
included in his original 10 percent rating under Diagnostic Code 
5292.  The Veteran reported left lateral thigh numbness upon VA 
examination in January 2006.  He complained of paresthesias 
radiating into his left leg during the December 2007 VA 
examination.  A February 2006 MRI report contained objective 
evidence of canal stenosis of the left subparticular recess and 
left-sided neural foraminal narrowing at L5-S1.  In light of the 
above, the Board finds that there is sufficient evidence of 
radiculopathy of the left lower extremity to grant a separate 10 
percent rating for mild neurological impairment under Diagnostic 
Code 8520.  38 C.F.R. § 4.124A, Diagnostic Code 8520.  Although 
VAMC records show complaints of numbness in the right leg in a 
December 2005 treatment note, the record does not contain further 
complaints.  Accordingly, the Board finds that a preponderance of 
the evidence is against granting a separate rating for 
neurological manifestations in the right lower extremity.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In evaluating the Veteran's claim, the application of a higher 
disability evaluation based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45 and 4.59 has been considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has 
significant complaints of pain and functional impairment in the 
lumbar spine.  This functional impairment, however, is considered 
by the currently assigned 10 and 20 percent ratings, as well as 
the separate 10 percent rating assigned for radiculopathy of the 
left lower extremity.  Generally, the degrees of disability 
specified are considered adequate to compensate for considerable 
loss of working time from exacerbations or illness proportionate 
to the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  

In cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral for an 
extraschedular rating as outlined in 38 C.F.R. § 3.321(b)(1) is 
warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The 
Veteran has functional impairment as a result of his service-
connected disability, which prevents him from taking employment 
which requires lifting, carrying or bending.  However, the 
Veteran is employed full time, and there is no evidence which 
shows that the Veteran's service-connected low back condition has 
caused marked interference with employment, rendering impractical 
the application of the regular schedular standards.    

The Board finds the staged ratings currently assigned to be 
appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999), see 
also Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In conclusion, for reasons and bases expressed above, the Board 
finds that the Veteran a preponderance of the evidence is against 
the Veteran's claim of entitlement to an increased rating for his 
service-connected disability of the lumbar spine.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

(CONTINUED ON NEXT PAGE)









ORDER

1.  Prior to December 4, 2007, entitlement to a rating in excess 
of 10 percent for a service-connected low back disability is 
denied.  

2.  From December 4, 2007, entitlement to a rating in excess of 
20 percent for a service-connected low back disability is denied.  

3.  A separate 10 percent disability rating for radiculopathy of 
the left lower extremity is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


